Exhibit 10.1

 

NOTE: Certain information indicated with [***] in this document has been omitted
from this exhibit because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

MASTER JOINT DEVELOPMENT AGREEMENT

 

This Master Joint Development Agreement ("Agreement") is between iBio Inc., a
Public corporation, with a location at iBio Inc., 600 Madison Ave, Suite 01601
NY, NY 10022-1735 and Beijing CC-Pharming Ltd. of Beijing, China
(“CC-Pharming”), a Chinese Corporation with a location at Shunyi District,
Beijing, China, 101312, each of the foregoing being individually referred to as
a “Party” and collectively as the “Parties”.

 

WHEREAS, iBio and CC-Pharming wish to establish a long-term working relationship
for various joint research and development projects (“Projects”) related to the
development of various products, with the work for each Project to be described
in a separate Statement of Work (“SOW”) agreed by the Parties;

 

WHEREAS, iBio has developed and owns proprietary technology used to produce
proteins using proprietary vector systems that support transient gene expression
and protein production in plants, and iBio has developed and/or acquired
additional proprietary biopharmaceutical technology, cGMP manufacturing
expertise (“iBio’s Technology”), and a facility design team that provides
capabilities for application to the development of biotherapeutics; and

 

WHEREAS, iBio and CC-Pharming, wish to develop one or more biopharmaceuticals
Product(s) (each a “Product”) based on iBio’s proprietary and patented
plant-based protein production technology and know-how;

 

WHEREAS, iBio and CC-Pharming wish to develop a long-term, mutually beneficial
relationship for the production and sale of biopharmaceuticals in China and to
form a collaborative business venture to be majority owned and controlled by
CC-Pharming and minority owned by iBio; and

 

NOW, THEREFORE, for good and valuable consideration as stated herein, the
sufficiency of which is hereby expressly acknowledged by each Party, iBio and
CC-Pharming agree as follows:

 

1.0Limited Technology License

 

1.1iBio hereby grants to CC-Pharming for the term of this Agreement, a
nonexclusive, non- assignable, non-sublicensable, limited right and license to
use iBio’s Technology in order to manufacture, process, prepare, and obtain
regulatory approval for the development and production of Product(s) and work to
be performed under this Agreement. Each Product will be set forth in a separate
Statement of Work in the form set forth in Appendix A, which will be signed by
representatives of each Party with signing authority. Each phase of the
project(s) will be subject to the terms and conditions set forth in this
Agreement unless otherwise provided for or in a Statement of Work (“SOW”),
including but not limited to project purpose, project phases, and a project
budget.

 



Master Joint Development Agreement iBio CC-Pharming

Page 1 of 12 

 
 

 

1.2No right or license is being conveyed to CC-Pharming to export Products or to
otherwise use the Technology in any country other than China.

 

1.3iBio will work with CC-Pharming to perform a thorough Manufacturing
Development Program based from an initial comprehensive two-day charrette to be
held at its subsidiary iBio CDMO LLC facility in Bryan, Texas with the goals of
CC-Pharming understanding the definitive capital expenditure necessary and
initiating a preliminary design for the first Product. iBio will provide an
architect, construction supervisor, mechanical engineer and process engineer
with knowledge of the iBio CDMO facility currently in operation in Bryan, Texas.

 

1.4CC-Pharming hereby expressly acknowledges the validity and highly
confidential and proprietary nature of iBio’s Technology and technical
information, know-how, documents, materials, software, vectors, constructs,
trade secrets, and other valuable business or scientific information that iBio
will share with CC-Pharming in order to fulfill the purpose of this Agreement,
namely, to form a legal structure for a collaborative business venture in which
CC-Pharming and iBio shall share revenue from product sales. iBio’s double-digit
percentage, minority interest in this structure will provide compensation to
iBio for providing CC-Pharming with a license to use iBio’s Technology and
enabling know-how and will provide CC-Pharming with ongoing and mutually agreed
technology transfer services relevant to the evolving business and Product(s) of
the collaborative venture.

 

1.5The parties agree that the first product focus of the joint business
collaboration will be a bio-better or bio-similar version of the therapeutic
monoclonal antibody, rituximab. iBio will provide all necessary gene expression
and vector technology for the transient expression and cGMP manufacturing of
this protein in plants and will also provide pilot plant design services,
construction consulting, product and process development services, training,
quality management system design, and clinical planning and regulatory
consulting. The tasks to be conducted in the first stage of the joint business
collaboration will apply specifically to the rituximab product candidate but
will be applicable, in part, to additional products to be selected by mutual
agreement for development, with the timeline for such work to be determined by
CC-Pharming.

 

1.5Any milestones or completion dates set forth in a Statement of Work will be
estimates only, and are not binding on the Parties.

 

2.0Coordinators and Governance Terms

 

2.1Project Technical Coordinators will be appointed by each the Parties for each
Statement of Work. The Project Technical Coordinators will be responsible for
exchanging information with the other Party, coordinating any visits and
arranging all other matters pertinent to that Statement of Work.

 



Master Joint Development Agreement iBio CC-Pharming

Page 2 of 12 

 
 

 

2.2Agreement Administration. The Agreement administrator for each Party must be
contacted regarding all business-related matters, including any proposed
modifications to this Agreement, the phasing plan of the SOW, for each project.

 

An iBio Agreement Administrator is to be named on or before the Effective Date
of the First Phase of the SOW.

 

A CC-Pharming Agreement Administrator is to be named on or before the Effective
Date of the First Phase of the SOW.

 

2.4Governance Terms

 

2.4.1The Agreement Administrators shall oversee the overall direction and
management of this Agreement and to provide guidance and direction when needed,
which agreement shall be unanimous. The responsibilities of the Agreement
Administrator for iBio and CC- Pharming will include the following:

 

a)Perform oversight for each of the ongoing projects, per phase, under the
SOW’s.

b)Agreement on any modifications to the tasks and responsibilities for an
ongoing project under the SOW’s, will fall under the oversight of the Agreement
Administrators.

c)Neither Agreement Administrator is authorized to modify or change any term or
condition of the Agreement or the overall scope of work for any SOW.

d)Review any disputes between or among the Parties, and, if resolution of the
dispute cannot be achieved, escalate the dispute to the Designated Executives of
iBio and CC-Pharming. “Designated Executive” means the executive designated by
iBio and by CC-Pharming, who will be responsible for general oversight of the
Agreement and for resolving issues that require escalation under this Agreement.
iBio and CC-Pharming shall each inform the other of the name and contact
information of their respective Designated Executives on or before the Effective
Date of the first SOW.

 

2.4.2The Agreement Administrators may agree to change the tasks, task
responsibilities and milestones as set forth in a Statement of Work, provided
the changes do not alter the overall scope of work in a phase of the SOW, which
agreement shall not be unreasonably withheld. Any modifications to the overall
scope of work of phase of the SOW must be reduced to writing as an amendment to
the SOW and signed by authorized representatives of iBio and CC-Pharming.

 

2.4.3The Agreement Administrators shall meet regularly as required during the
term of this Agreement, but at least two (2) times each calendar year, at a
mutually agreeable location, which agreement shall not be unreasonably withheld.
The face-to-face meetings may be replaced with conference calls or video
conferences upon request by a Party.

 

2.4.4The Parties shall be responsible for their own respective costs incurred
relating to their participation in oversight meetings.

 



Master Joint Development Agreement iBio CC-Pharming

Page 3 of 12 

 
 

 

2.5Each Party may change its Agreement Administrators, at any time, with written
notice to the other Party.

 

3.0Costs and Expenses

 

3.1Upon execution of this Agreement and acceptance of iBio’s proposal for the
development of a Plant-Made Rituximab, and in consideration for providing the
technology transfer contemplated herein, CC-Pharming shall pay iBio [***], which
shall be paid as follows:

 

3.1.1First payment of [***] is required to initiate the project: [***].

 

3.1.2Second payment of [***]. Due upon presentation of the following
deliverables:

a)Detailed design drawings of the pilot plant;

b)Schematic design of the commercial facility;

c)Purified antibody for pre-clinical testing and development; and

d)The quality management system (QMS) development up to and including governance
documents and governance standard operating procedures (SOP’s).

 

3.1.3Final payment of [***], due upon presentation of the following
deliverables:

a)Detailed Design drawings for the commercial facility;

b)Completion of QMS documentation for rituximab including batch records, release
documents, and assay SOPs;

c)Completion of all training sessions and training documentation;

d)Delivery of antibody drug substance for clinical trials; and

e)Completion of a chemistry, manufacturing, and controls (CMC) document to
support an (investigational new drug application (IND) or equivalent.

 

4.0Inventions

 

4.1Inventorship of inventions, developments, or discoveries first conceived or
actually reduced to practice under this Agreement (“Agreement Inventions”) will
be determined under U.S. Patent Law. All inventions, developments, or
discoveries made solely by iBio prior to this Agreement is, and shall be, the
sole property of iBio. All inventions, developments, or discoveries made solely
by CC-Pharming thereof prior to this Agreement is, and shall be, the sole
property of CC-Pharming.

 

4.2All rights to inventions, patentable or non-patentable, made solely by
employees of iBio during the term of this Agreement shall belong solely to iBio.
All rights to inventions, patentable or non-patentable, made solely by employees
of CC-Pharming during the term of this Agreement shall belong solely to
CC-Pharming. All rights to Agreement Inventions, patentable or non-patentable,
made jointly by employees of iBio and employees of CC-Pharming (“Joint
Inventions”) will belong jointly to iBio and CC-Pharming, with inventorship
determined as described in 35 U.S.C. § 262 and (Chin Patent Law). The Parties
contemplate that each will benefit from Joint Inventions, as such, iBio will be
responsible for direct control over the drafting and prosecution of any patents
to Joint Inventions, with copy to CC-Pharming. The parties shall share equally
in the costs of patent protection for Joint Inventions.

 



Master Joint Development Agreement iBio CC-Pharming

Page 4 of 12 

 
 

 

4.3Each Party shall promptly provide to the other Party a written invention
disclosure of each Agreement Invention made by its employees that results
directly from the present Agreement for worked performed under the SOWs herein.
The other Party agrees to delay making public, by publication or otherwise,
until the earlier of (a) the first filing of a patent application claiming the
Agreement Invention by the Inventing Party; or (b) six months after the date the
Agreement Invention is disclosed to the other Party; or (c) mutual agreement of
the Parties that neither will pursue legal protection of an Agreement Invention.

 

4.5Each disclosure shall be held in confidence and not revealed to any third
party without the written consent of the other Party. The other Party must
advise the Inventing Party in writing within 60 days of each disclosure to the
other Party whether or not the other Party elects to negotiate a license
agreement to obtain commercial rights to such Agreement Invention. In the event
that the other Party elects to negotiate for a commercial license to an
Agreement Invention, the Parties must initiate negotiation of a license
agreement, with negotiations not to extend beyond ninety (90) days from notice
of election without the consent of both Parties. The Parties will negotiate in
good faith a license containing reasonable business terms common to the other
party’s field of commercial interest and proposed application.

 

5.0Copyrights

 

5.1Title to and the right to determine the disposition of any copyrights or
copyrightable material first produced or composed in the performance of this
research program (“Copyright Materials”) will remain with the Party whose
employees solely created such materials or works of authorship (the “Creating
Party”). Copyright Materials that are jointly created by the Parties shall be
jointly owned. Either Party may license and assign its rights to jointly owned
Copyright Materials without the consent of or accounting to the other Party,
subject to the applicable confidentiality obligations set forth in Section 7 of
this Agreement and/or a SOW.

 

5.2The Creating Party grants to the other Party a time-limited first right to
negotiate a commercial license to use, reproduce, display, and perform
commercially valuable Copyright Materials for commercial purposes, and to
distribute and/or sublicense such commercially valuable Copyright Materials to
third parties. The other Party must advise the Creating Party in writing within
sixty (60) days following disclosure or delivery of such commercially valuable
Copyright Materials to the other Party whether or not the other Party elects to
negotiate a license agreement to obtain commercial rights to the Copyright
Materials. In the event that the other Party elects to negotiate for a
commercial license to Copyright Materials, the Parties must initiate negotiation
of a license agreement, the negotiations not to extend beyond ninety (90) days
from notice of election without the consent of both Parties. The Parties will
negotiate in good faith a license containing reasonable business terms common to
the other Party’s field of commercial interest and proposed application.

 

Master Joint Development Agreement iBio CC-Pharming

Page 5 of 12 

 
 

 

6.0Term and Termination

 

6.1The term of this Agreement (“Term”) will begin on the date this Agreement is
signed by the last signatory (“Effective Date”) and remain in effect for [***];
provided, however, that the terms of this Agreement shall remain applicable to
any SOW that was executed by the Parties prior to the expiration or termination
of this Agreement but whose period of performance extends beyond the expiration
or termination of this Agreement.

 

6.2The term of any SOW will be as provided in the Statement of Work.

 

6.3If either Party to this Agreement fails to perform or violates any material
obligation of this Agreement, then, upon thirty (30) days written notice to the
breaching Party specifying such failure or violation, the non-breaching Party
may terminate this Agreement without liability, unless: (a) the failure or
violation specified in the default notice has been cured within the thirty (30)
day notice period; or (b) the failure or violation reasonably requires more than
thirty (30) days to correct, and the breaching Party has begun substantial
corrective action to remedy the failure or violation within the thirty (30) day
notice period and diligently pursues such action, in which event, termination
shall not be effective unless sixty (60) days has expired from the date of the
default notice without such corrective action being completed and the failure or
violation remedied.

 

7.0Confidentiality

 

7.1Except as provided in a Statement of Work and Article 5.3 regarding
non-disclosure of Agreement Inventions, any information provided by either Party
under this Agreement or under any Statement of Work will be treated as follows.

 

7.2“Confidential Information” includes but is not limited to, technologies,
discoveries, inventions, know-how, methods, procedures, trade secrets, business
information and other proprietary intellectual property (“Information”). All
such Information is considered by the parties to be secret and confidential and
constitutes valuable commercial assets.

 

7.3Each of the parties agrees that for five (5) years from the date of
disclosure, the receiving Party agrees to limit disclosure of the disclosing
Party’s Confidential Information to those of the receiving party’s employees and
contractors, and employees and contractors of its Subsidiaries, who have a need
to know it, and the receiving Party agrees to use the same care and discretion
to avoid disclosure, publication or dissemination outside of those employees and
contractors as the receiving Party does with similar information of its own
which it does not desire to publish, disclose or disseminate.

 

7.4The receiving Party may disclose Confidential Information if the disclosure
is required by law, but the receiving Party must give the disclosing Party
reasonably prior notice to allow the disclosing Party an opportunity to obtain a
protective order. The obligations of Article 7.3 will not apply to information
that is:

 

Master Joint Development Agreement iBio CC-Pharming

Page 6 of 12 

 
 

 

a)already rightfully in the possession of the receiving Party or its
Subsidiaries without an obligation of confidence;

b)independently developed by the receiving Party of its Subsidiaries as
evidenced by written documentation;

c)publicly available when received by the receiving Party, or becomes publicly
available through no fault of the receiving Party or its Subsidiaries;

d)disclosed by the disclosing Party without obligation of confidence; or

e)inherently disclosed by the receiving Party or its Subsidiaries in the use,
distribution or marketing of any product or service.

 

7.5The Parties agree that the disclosure of Confidential Information under this
Agreement does not limit either Party from assigning or reassigning employees in
any way.

 

7.6Confidential Information must be identified as Confidential at the time of
disclosure, and all material containing Confidential Information must have a
restrictive marking. Any Confidential Information disclosed orally or visually
must be summarized by the disclosing Party in writing and the writing must be
provided to the receiving Party within twenty (20) days after the disclosure. In
the case of inadvertent disclosure of Confidential information that was not
marked as Confidential, the Disclosing Party has ten (10) business days from the
time they discover that the information should have been marked Confidential, to
inform the other Party of such a designation, and the parties agree to
retroactively mark any such information as Confidential.

 

7.7The parties agree that limitations on disclosure of Confidential information
under section 7.3 shall last 5 years from signing date.



 

8.0Representations, Warranties, Disclaimers and Limitation of Liability

 

8.1ANY PROTOTYPES, MATERIALS, COMPONENT PARTS, DESIGNS, SPECIFICATIONS,
KNOW-HOW, PROCEDURES, PROCESSES, DATA, INFORMATION, INVENTIONS AND WORK
PERFORMED UNDER THIS AGREEMENT BY EITHER PARTY, ARE PROVIDED “AS IS”, WITHOUT
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED. EACH PARTY SPECIFICALLY DISCLAIMS THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND
ANY WARRANTY OF NONINFRINGEMENT OF PATENTS, COPYRIGHTS, OR ANY OTHER
INTELLECTUAL PROPERTY RIGHT.

 

8.2EACH PARTY ALSO SPECIFICALLY DISCLAIMS ANY GUARANTEE THAT IT WILL BE ABLE TO
SUCCESSFULLY ACHIEVE THE DESIRED RESULTS REGARDING THE WORK UNDER ANY STATEMENT
OF WORK, OR THAT ANY PROTOTYPE(S) WHICH MAY BE DEVELOPED PURSUANT TO THIS
AGREEMENT WILL MEET ANY DEVELOPMENT OBJECTIVES, OR ANY REQUIREMENTS OF EITHER
PARTY. THE FOREGOING NOTWITHSTANDING, EACH PARTY WILL MAKE REASONABLE GOOD FAITH
EFFORTS TO COMPLETE THE ACTIVITIES DESCRIBED IN THE STATEMENTS OF WORK. FAILURE
TO ACHIEVE THE DESIRED RESULTS UNDER A STATEMENT OF WORK DOES NOT CONSTITUTE
BREACH OF CONTRACT.

 



Master Joint Development Agreement iBio CC-Pharming

Page 7 of 12 

 
 

 

8.3Except for claims arising out of Articles 4.3 and 7.0, or as may be set forth
in a SOW, neither Party will be liable for any consequential damages, lost
profits, lost savings, loss of anticipated revenue, or any exemplary, punitive,
special or indirect damages, even if advised of their possibility.

 

8.4CC-Pharming represents and warranties that it shall maintain all of iBio’s
Technology and technical information, how-how, documents, materials, software,
vectors, constructs, trade secrets, and other valuable business or scientific
information strictly confidential at all times, and shall take all steps
necessary to safe-guard iBio’s Technology and technical information with
reasonable business care and will be of the same types as currently practiced by
iBio to maintain its highly confidential information.

 

8.5Equitable Relief for iBio. CC-Pharming acknowledges that a breach by
CC-Pharming of this Agreement shall cause iBio irreparable damages, for which an
award of damages would not be adequate compensation, and agrees that, in the
event of a breach or threatened breach, iBio will be entitled to seek equitable
relief, including a restraining order, injunctive relief, specific performance
and any other relief that may be available from any court, in addition to any
other remedy to which iBio may be entitled at law or in equity. iBio’s equitable
remedies are not exclusive but are in addition to all other remedies available
at law or in equity.

 

8.6Attorney’s Fees. In the event that any claim, suit, action or proceeding is
instituted or commenced by any Party hereto against any other Party arising out
of or related to this Agreement, the prevailing Party will be entitled to
recover its reasonable attorneys’ fees, expert fees, expenses and court costs
from the non-prevailing Party.

 

9.0General Provisions

 

9.1Independent Contractor. Each Party is an independent contractor. Neither
Party is, nor will claim to be, a legal representative, partner, franchisee,
agent or employee of the other. Neither Party will assume or create obligations
for the other. Each Party is responsible for the direction and compensation of
its employees.

 

9.2Trademarks. Except as otherwise provided herein, this Agreement does not
confer any rights to use in advertising, publicity or other marketing activities
any name, trade name, trademark, or other designation of either Party hereto,
including any contraction, abbreviation, or simulation of any of the foregoing,
without prior written agreement, and each Party agrees not to use or refer to
this Agreement or its terms in any such activities without the express written
approval of the other Party.

Master Joint Development Agreement iBio CC-Pharming

Page 8 of 12 

 
 

 

9.3Publication. iBio and CC-Pharming jointly, may publish and present technical
presentations subject to Articles 5.2, 7.0 and this Article 9.2.

 

9.4Notice. All notices shall be in writing and shall be valid and sufficient if
sent by: (a) registered or certified mail, return receipt required, postage
prepaid; (b) by facsimile (provided the receipt of the facsimile is evidenced by
a printed record of completion of transmission); or (c) by express mail or
courier service providing a receipt of delivery. Notice shall be effective upon
receipt. The notices shall be addressed to:

 



iBio, Inc. Beijing CC-Pharming Ltd. Robert L. Erwin Kevin Y. Wang President
Chairman 600 Madison Ave, Suit 1601 Shunyi Distict New York, NY 10022-1737 U.S.A
Beijing, China, 101312 Attn: Rober L. Erwin Attn: Kevin Y. Wang

 

Either Party may change its address by a notice given to the other Party in the
manner set forth above.

 

9.5Force Majeure. Neither Party shall be liable for any failure or delay in the
performance of its obligations under this Agreement if such failure or delay is
due to acts of God, acts of the other Party, fire, flood, natural catastrophe,
acts of any government or of any civil or military authority, national
emergencies, riots, war, insurrection, strikes, or any occurrence beyond the
reasonable control of such Party.

 

9.6Export Restrictions. Each Party agrees to comply and to reasonably assist the
other in complying with applicable government export and import laws and
regulations. Further, each Party agrees that unless authorized by applicable
government license or regulation, including but not limited to both US and China
authorization, both Parties will not directly or indirectly export or re-export,
at any time, any technology, software and/or commodities furnished or developed
under this or any other, Agreement between the Parties, or its direct product,
to any prohibited country (including release of technology, software and/or
commodities to nationals, wherever they may be located, of any prohibited
country) as specified in applicable export, embargo, and sanctions regulations.
This section will survive after termination or expiration of this Agreement and
will remain in effect until fulfilled.

 

9.7No Implied Licenses. Except as expressly set forth in this Agreement, no
license is granted, either directly or indirectly, by implication or estoppel or
otherwise, to either Party under any patent, copyright or other intellectual
property right of the other Party.

 

9.8Assignment. Neither Party may assign its rights or delegate any of its duties
under this Agreement without the prior written consent of the other Party. Any
unauthorized assignment of this Agreement is void.

 

9.9Intent. Neither Party relies on any promises, inducements, representations
made by the other, or expectations of more business dealings except as expressly
provided in this Agreement. This Agreement accurately states the Parties’
agreement.

 



Master Joint Development Agreement iBio CC-Pharming

Page 9 of 12 

 
 

 

9.10Power to Enter Agreement. Each Party represents that it has, or will have,
in place appropriate agreements with its employees or others whose services the
Party may require, sufficient to enable such Party to comply with all the
provisions of this Agreement.

 

9.11Independent Parties. Each Party may have similar agreements with others, and
may design, develop, manufacture, acquire or market competitive products and
services, and conduct its business in whatever way it chooses. Each Party will
independently establish prices and terms for its products and services.

 

9.12Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby so long as
the intent of the Parties can be preserved.

 

9.13Governing Law. This Agreement is governed by the laws of the State of Texas,
without regard to the conflict of laws provisions thereof. Any proceedings to
resolve disputes relating to this Agreement shall be brought only in the State
of Texas and in a U.S. federal court if there is jurisdiction. The United
Nations’ Convention on International Sales of Goods does not apply.

 

9.14Survival. Any rights and obligations which by their nature survive and
continue after any expiration or termination of this Agreement shall survive and
continue and shall bind the Parties and their successors and assigns, until such
obligations are fulfilled.

 

9.15No Oral Modifications. Any amendment or modification of this Agreement shall
be in writing and shall be signed by authorized representatives of the Parties.
No approval, consent or waiver will be enforceable unless signed by the granting
Party. Failure to insist on strict performance or to exercise a right when
entitled does not prevent a Party from doing so later for that breach, or a
future breach.

 

9.16Incorporation. This Agreement, Appendix A and SOW’s added as Appendix A-x
(where x is the sequential number of the respectively added SOW’s) are the
complete and exclusive agreement between the Parties regarding the subject
matter hereof and supersedes any prior oral or written communications or
understandings between the parties related to the subject matter hereof.

 

9.17Independent Judgment. The Parties acknowledge that: (a) they had read this
Agreement; (b) they understand the terms and conditions of this Agreement; (c)
they have had the opportunity to seek legal counsel and advice; (d) are of equal
bargaining power; and (e) they have relied on their own judgment in entering
into this Agreement.

 

Signature Page to Follow

 

Master Joint Development Agreement iBio CC-Pharming

Page 10 of 12 

 
 

 

By signing below, the parties agree to the terms of this Agreement.

 



iBio Inc.   Beijing CC-Pharming Ltd.           /s/ Robert L. Erwin   /s/ Kevin
Yueju Wang   Name: Robert L Erwin   Name: Kevin Yueju Wang   Title:   President
  Title:   Chairman   Date:  August 07, 2018   Date:  August 08, 2018  



 

 

Master Joint Development Agreement iBio CC-Pharming

Page 11 of 12 

 
 

 

APPENDIX A-1

 

[image_001.jpg]

 

Proposal to Beijing CC-Pharming Ltd.

Development of a Plant-Made Rituximab

 

Prepared by iBio, Inc.

for Beijing CC-Pharming Ltd., Beijing, China

February 24, 2018

 

[***]

 

Project Agreement Administrators

 

For iBio: Robert L. Erwin

 

For CC-Pharming: Kevin Y. Wang

  

By signing below, the parties agree to the terms of this Statement of Work.

 



IBio   CC-Pharming                   /s/ Robert L. Erwin   /s/ Kevin Yueju Wang
          Name: Robert L. Erwin   Name: Kevin Yueju Wang   Title:   President  
Title: Chairman   Date:   August 7, 2018   Date: August 8, 2018  

 



Master Joint Development Agreement iBio CC-Pharming

Page 12 of 12 

 

 